COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 MICHAEL ANTHONY CARTER,                                         No. 08-16-00014-CV
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                               353rd District Court
                                                 §
 CANDACE DENISE MOORE                                           of Travis County, Texas
 AND KEN PAXTON, ATTORNEY                        §
 GENERAL OF THE STATE OF TEXAS,                               (TC # D-1-FM-15-001246)
                                                 §
                        Appellees.
                                                 §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, Michael Anthony Carter, has failed

to file his brief or a motion for extension of time to file the brief, we dismiss the appeal for want

of prosecution.

       Appellant’s brief was due to be filed on May 23, 2016. When Appellant did not file his

brief, the Clerk of the Court notified Appellant that his brief was past due and no motion for

extension of time had been filed. The letter advised Appellant that the Court intended to dismiss

the appeal for want of prosecution unless Appellant responded within ten days and showed

grounds for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). Appellant has not filed any
response to the inquiry. Accordingly, we dismiss the appeal for want of prosecution. See

TEX.R.APP.P. 38.8(a)(1), 42.3(b), (c).


August 17, 2016
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                            -2-